DOUGLAS, Judge
(dissenting).
I agree with Judge Morrison that this cause should be affirmed.
*581Considering all of the evidence in the light most favorable to the judgment, the following should be noted.
Mrs. Williams testified that after dark on October 18, 1969, the appellant arrived in a car at her home in Brady and she was with him about thirty minutes. While she was testifying the following transpired:
“Q. (By the prosecutor) What kind of car was that ?
“A. An Oldsmobile.
“Q. Do you remember the year?
“A. About a ’63, I believe.
“Q. What color was it?
“A. Well, it was after dark. I would say it was a white one.
“Q. At a later date did you have occasion to see Mr. Hutchins, a'police officer there in Brady?
“A. Yes, sir.
“Q. That same evening?
“A. Yes, sir.
“Q. And you saw Mr. Miller drive up to your place in this Oldsmobile automobile?
“MR. GARCIA: (Appellant’s counsel) That is not her testimony at all, and I ask the Court to instruct the District Attorney not to lead the witness.
“Q. Did you see Mr. Miller drive up in this automobile?
“A. Yes, sir.”
On cross-examination she testified that she saw appellant drive the car in front of her house and that no one was with him. After she was asked what kind of an Oldsmobile it was, she answered: “A ’63, I believe it was. I own a ’64, so I do know an Oldsmobile.”
Gerald Hutchins of the Brady Police Department testified that he met Mrs. Williams in the road about forty feet from her front door. He testified that a 1968 Chevrolet and another car (Mrs. Williams had an Oldsmobile) were in her front yard and the Oldsmobile that he investigated was in the street.
The appellant was found hiding in some weeds behind the house.
Hutchins also testified that he took the 1963 beige colored Oldsmobile to the station and made a report. His testimony shows that a copy of his report from which he was testifying was blurred. He later testified from the original report he made that night which showed the VIN number (Vehicle Identification Number) on the inspection sticker to be 632 T077S2.
Sgt. Frank Monk of the Austin Police Department testified that he and Mrs. Wilson (the injured party) had, just a few minutes before he was recalled, gone to check a 1963 beige color Oldsmobile and that the VIN number was 632 T07752.
Mrs. Wilson, after being recalled, testified that she and Sgt. Monk had a few minutes earlier gone to her 1963 beige Oldsmobile. Her testimony shows that Sgt. Monk entered the automobile and that it was the one that was stolen from her on October 18, 1969.
This evidence shows the Oldsmobile with the same vehicle inspection number was the car at Brady at the home of Mrs. Williams and was the same car that Sgt. Monk inspected in the presence of Mrs. Wilson who testified that it was the one stolen from her.
The judge in this case passed upon the credibility of the witnesses and the weight to be given their testimony. He had before him sufficient evidence to conclude beyond a reasonable doubt that the appellant was guilty of the offense.
I also dissent to the reversal of this conviction.